Citation Nr: 1103406	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  04-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for an ulcer.

2.  Entitlement to an initial disability rating in excess of 30 
percent for bilateral flat feet with bilateral plantar fasciitis, 
Achilles tendonitis, and bilateral calcaneal spurring.

3.  Entitlement to a separate rating for associated neurological 
abnormalities related to the service-connected lumbar muscle 
strain.  


REPRESENTATION 

Appellant represented by:  Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 
1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and September 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In February 2006, the Veteran was afforded a personal hearing 
before a hearing officer at the RO and in June 2007, the Veteran 
was afforded a videoconference hearing before the undersigned.  
Transcripts of the hearings are of record.  

In a December 2007 decision, the Board denied the issues of 
entitlement to service connection for an ulcer and a rating in 
excess of 30 percent for bilateral flat feet.  In that decision, 
the Board also remanded the issue of increased rating for lumbar 
muscle strain for additional development and due process 
concerns.  

In a December 2009 decision, the Board denied an increased rating 
for lumbar muscle strain and remanded the issue of entitlement to 
a separate rating for associated neurological abnormalities 
related to the service-connected lumbar muscle strain.  

The Veteran appealed the December 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (hereinafter, 
the Court).  In a March 2010 decision, the Court vacated the 
December 2007 Board decision and remanded the matter to the Board 
for readjudication consistent with the March 2010 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court stated in the March 2010 decision that a remand was 
warranted for the issue of service connection for an ulcer 
because the Board relied on an inadequate medical examination.  
The April 2003 VA examination was found to be inadequate as the 
examiner did not review the claims file, including the Veteran's 
service treatment records that show possible symptoms of ulcers 
in service.  In addition, the examiner's observations and 
conclusions were found to be internally inconsistent.  Thus, a 
remand is necessary to obtain an adequate VA examination.  
38 C.F.R. § 3.159(c)(4) (2010).  

Furthermore, the Court stated that records regarding the 
Veteran's request for leave from the U.S. Postal Service due to 
lumbar and foot pain were received by VA and found that the VA 
did not adequately assist the Veteran in obtaining certain 
Federal records from his employment with the U.S. Postal Service 
citing 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's 
complete personnel records from the U.S. Postal Service should be 
obtained on remand.  

Regarding the claim for a separate rating for associated 
neurological abnormalities related to the service-connected 
lumbar muscle strain, the record shows that the Veteran was 
afforded a VA examination in May 2010 in accordance to the 
December 2009 Board remand directives.  There is no indication, 
however, that the RO considered this additional relevant medical 
evidence as there is no subsequent supplemental statement of the 
case (SSOC) or readjudication of the claim.  On remand, the May 
2010 VA examination must be considered.  A SSOC will be furnished 
if the RO receives additional pertinent evidence after an SOC or 
most recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is transferred to 
the Board.  38 C.F.R. § 19.31(b)(1).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete personnel 
records from the U.S. Postal Service.  If 
these records are not available, a negative 
reply is required.

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
current nature and likely etiology of the 
Veteran's ulcer.  The claims file must be 
made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (50 percent or higher degree 
of probability) that the currently diagnosed 
ulcer had its onset during active service or 
is related to any in-service disease or 
injury.  The examiner should specifically 
address the notations in the service 
treatment records that show the Veteran 
"experienced nausea, coughed up blood and 
vomited blood and mucous."  

A detailed rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained, to 
include specific consideration of the May 
2010 VA examination.  If the decision with 
respect to the claims remains adverse to 
the Veteran, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


